



COURT OF APPEAL FOR ONTARIO

CITATION: 2256157 Ontario Ltd. v. Fazl, 2019 ONCA 259

DATE: 20190401

DOCKET: C65716

Lauwers, Benotto and Brown JJ.A.

BETWEEN

2256157 Ontario Ltd.

Plaintiff (Respondent)

and

Hafeez Fazl also known as Fazl Hafeez

Defendant (Appellant)

Wolfgang Kaufmann, for the respondent

Heard: March 29, 2019

On appeal from the judgment of Justice Beth Allen of the Superior
Court of Justice, dated July 10, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not appear. The court made efforts to contact the
appellant.

[2]

Appeal dismissed. Costs fixed at $10,000 all-inclusive.


